DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,388,972 to Calhoun et al. (Calhoun hereinafter).
Regarding claim 1, Calhoun teaches a (first) tube pump (10) including a first accommodating portion (78) that has a first inner circumferential surface (42) on which a first tube (110) with flexibility is disposed in an arc shape (see Fig. 5) around a first rotational axis (e.g. at 18), a first roller portion (24) accommodated in the accommodating portion (78), and rotates around the axis, a first insertion groove (50) being formed in the accommodating portion extending along an axial direction, and a tube holding member (112) in the first accommodating portion.  Calhoun further teaches that a shape of the tube holding member corresponds to the first insertion groove.  Calhoun does not teach a second pump having the same limitations, but it has been held that the mere duplication of parts is not a patentable distinction (See MPEP 2144.04 VI. B).  Accordingly, as the mere duplication of the pump of Calhoun would have resulted in the invention of claim 1, it would have been obvious to one of ordinary skill in the art to perform such duplication.
Regarding claims 2 and 3, Calhoun teaches that the tube holding members include a pair of first wall portions (52, 55, see Fig. 3A).  Calhoun further teaches that various tube holder geometries are contemplated (see Figs. 8A-11B) with varying width intervals.  Calhoun teaches that these geometries prevent incorrect tube insertions (col. 4, ln. 56-63).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize different holding members having different shapes and/or width intervals as taught by Calhoun in order to prevent incorrect tube insertions (such as into the wrong pump).
Regarding claim 4, Calhoun teaches that the first insertion groove (50) has a same shape in each axial location (e.g. as in Figs. 1 and 3A) while the second pump may have a groove with differing axial shapes (e.g. Figs. 8).
Regarding claim 5, the provision of identification information on an otherwise obvious product constitutes nonfunctional printed matter which does not patentably distinguish the claimed invention (MPEP 2112.01).  Additionally, the examiner takes Official Notice that it is known to print identifying information on specific medical implements.  The examiner bases this assumption on the widespread nature of the practice in hospitals across the country over the last several decades.  Accordingly, it would have been obvious to provide such information for the purpose of identifying the elements used in treating a patient or the like.
Regarding claim 6, inasmuch as the pumps taught by Calhoun necessarily accelerate from stop through a range of angular speeds, the act of two such pumps having identical running speeds being started at different times would satisfy this limitation.  Accordingly, since the limitation is a functional limitation which the prior art is capable of meeting, the invention of claim 6 is also obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 August 2022